FILED
                              NOT FOR PUBLICATION                              MAR 30 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOGINDER PAUL SINGH,                               No. 07-74798

                Petitioner,                        Agency No. A079-276-987

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

          Joginder Paul Singh, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We deny

in part and dismiss in part the petition for review.

         Substantial evidence supports the IJ’s adverse credibility finding because of

the inconsistency regarding the number of times Singh was arrested. See

Berroteran-Melendez v. INS, 955 F.2d 1251, 1256-57 (9th Cir. 1992). In the

absence of credible testimony, Singh failed to establish eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         We lack jurisdiction to consider Singh’s CAT claim because he did not

exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   07-74798